Citation Nr: 1009100	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  04-29 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The appellant served on active duty in the Reserves from June 
1964 to December 1964 and had Reserve duty thereafter until 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  The Board remanded this case in August 2007.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The appellant does not have a heart disorder that is causally 
related to service.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been.  38 U.S.C.A. 
§§ 1110, 1111, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.306, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Entitlement to service connection for heart disorder

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Also, certain 
chronic diseases, including cardiovascular diseases, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

For service connection purposes, the term "veteran" means a 
person who served in the active military, naval, or air 
service and who was discharged or released therefrom under 
conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 
C.F.R. § 3.1(d).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died 
from an injury incurred or aggravated in the line of duty or 
from an acute myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident which occurred during such training.  
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  38 U.S.C.A. § 
101(24) makes a clear distinction between those who have 
served on active duty from training, as well as those who 
have served on inactive duty for training.  Paulson v. Brown, 
7 Vet. App. 466, 470 (1995).

The Board has reviewed the appellant's service treatment 
records and observes that there are no records addressing 
cardiovascular symptomatology from his active duty period 
from June 1964 to December 1964.  

In February 1965, during his reserve period, he was seen by 
Charles A. Bertrand, M.D., for a cardiac evaluation with 
complaints of shortness of breath, occasional precordial 
discomfort, and occasional definite palpitations.  An 
echocardiogram revealed an incomplete right bundle branch 
block.  There was, however, no evidence of coronary disease, 
an atrial septal defect, or cardiac disease, although the 
appellant was warned that he "may develop such in future."  

In May 1965, Dr. Leo R. Cardillo, M.D., noted that the 
incomplete right bundle branch block "may or may not be 
associated with organic heart disease."  

In a separate May 1965 statement, Frederick Saunders, M.D., 
noted that he had treated the appellant for the past eleven 
years and that, in early 1964, he was seen with palpitations, 
left chest pains, dizziness with exertion, and occasional 
shortness of breath.  His physical examination at that time 
was negative except for an electrocardiogram showing an 
incomplete right bundle branch block.  Dr. Saunders noted 
that the appellant should be released from the service given 
his cardiac background, his family cardiac history, and the 
electrocardiogram findings. 

A service cardiac clinic report from June 1965 indicates that 
the appellant had symptoms typical of a hyperventilation 
syndrome, while an electrocardiogram revealed a persistent 
crista supraventricularis pattern of a slight right 
ventricular conduction delay that was "a perfectly normal 
variant in this age group and not indicative of any cardiac 
disease."  The report of an annual Marine Corps Reserve 
examination from April 1967 contains a notation of a 
psychophysiologic cardiovascular reaction.  A July 1967 
consultation sheet indicates that the appellant complained of 
"heart trouble" that caused him to hyperventilate at times.  
The diagnosis was a psychophysiologic cardiovascular reaction 
that existed prior to entry into service, and the examiner 
determined that the appellant was unfit for retention in the 
United States Naval Reserve.  

Subsequent to service, a February 1968 statement from Dr. 
Cardillo indicates that physical examinations from May 1965, 
March 1966, and March 1967 were normal except for incomplete 
right bundle branch block.  Chest x-rays from a VA 
examination in February 1968 were negative for any findings.  
The examination report indicates that the appellant had a 
sinus rhythm of 140 per minute, and no murmurs.  In October 
1983, the appellant was treated by Ronald J. Tatelbaum, M.D., 
for an atypical chest pain syndrome.  A stress test was 
recommended, and the appellant's incomplete right bundle 
branch block was noted.

In January 1987, the appellant was treated at Saint Francis 
Hospital in Beacon, New York for caffeine abuse, chronic 
palpitations, and chronic sleep deprivation.  Previous 
treatment in December 1986 for chest pains was noted.  The 
examiner described supraventricular tachycardia to 200.  An 
electrocardiogram from that month revealed slight dilation of 
both the right and left ventricle, with diffuse and moderate-
marked hypokinesis of both chambers noted.  

In January 1987, Henry H. Westmoreland, M.D., noted that the 
appellant was seen earlier in the month because of syncope 
from supraventricular tachycardia.  A subsequent letter from 
Dr. Westmoreland, dated in January 1990 indicates that the 
appellant had a history of supraventricular tachycardia 
"since January 1987."  

Subsequent private treatment records, beginning in May 2004, 
indicate treatment for mitral valve prolapse with "minimal" 
mitral insufficiency, as shown by echocardiogram.

The appellant underwent a VA heart examination in July 2009, 
conducted by an examiner who reviewed the claims file and 
discussed the relevant treatment records from 1965.  Based on 
the examination findings, the examiner diagnosed 
supraventricular tachycardia, stable on medical therapy 
(Verapamil) from 1987; an incomplete right bundle branch 
block; and trivial mitral valve prolapse with mild mitral 
insufficiency.  The examiner noted that the 1965 finding of a 
right bundle branch block was a "normal variant" of no 
clinical significance and that there was no evidence of a 
cardiovascular disease at the time of service separation.  
Rather, supraventricular tachycardia diagnosed in 1987 and 
mitral valve prolapse diagnosed in 2004 occurred decades 
after the appellant's active duty service.  The examiner 
further noted that medical literature did not support the 
nexus of a right bundle branch block to either 
supraventricular tachycardia or mitral valve prolapse.  

In this case, the appellant does have current diagnoses of 
supraventricular tachycardia and mitral valve prolapse.  
There is no medical evidence of record, however, relating 
these disorders back to service; indeed, the July 2009 VA 
heart examination report indicates the absence of such an 
etiological relationship.  This report is consistent with the 
fact that these disabilities were not diagnosed until several 
decades following service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000) (evidence of a prolonged period without 
medical complaint after service can be considered along with 
other factors in the analysis of a service connection claim).  
Separately, the Board is aware that the appellant's right 
bundle branch block was noted in his service treatment 
records from his reserve period, but this was noted by the VA 
examiner to be a "normal variant" of no clinical 
significance, rather than a disability in and of itself.  It 
is accordingly not a condition for which service connection 
can be granted.  See 38 C.F.R. § 3.303(a).  

The only other evidence of record supporting the appellant's 
claim is his own lay opinion, as indicated in hearing 
testimony and in multiple lay statements.  The appellant is 
competent to describe continuous symptoms since service, such 
as chest pain or shortness of breath.  He has not, however, 
been shown to have the training, credentials, or expertise 
needed to provide a competent opinion on such medical matters 
as the cause of the symptoms he experiences (i.e., the 
diagnosis) or the dates of onset of supraventricular 
tachycardia and mitral valve prolapse.  Accordingly, any lay 
contentions as to continuity of symptomatology are 
substantially outweighed by the negative evidence of record, 
notably the July 2009 VA examination report.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

Overall, the preponderance of the evidence is against the 
appellant's claim for service connection for a heart 
disorder, and this claim must be denied.

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the appellant when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the appellant's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


II. Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the appellant in September 2003, 
prior to the date of the issuance of the appealed rating 
decision.  The Board further notes that, in March 2006, the 
appellant was notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
case has since been readjudicated in an August 2009 
Supplemental Statement of the Case.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either 
obtained, or made sufficient efforts to obtain, records 
corresponding to all treatment for the claimed disorders 
described by the appellant.  Additionally, the appellant was 
afforded a VA examination in July 2009 that was fully 
adequate for the purposes of determining whether he has a 
current heart disorder that is of in-service onset.  See Barr 
v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Service connection for a heart disorder is denied.


REMAND

The appellant's claim for service connection for a 
psychiatric disorder warrants additional development in 
several areas.  First, there are problems with the adequacy 
of the July 2009 VA psychiatric examination.  The examiner 
noted that the claims file had been reviewed and determined 
that the appellant did not have an Axis I psychiatric 
diagnosis and did not meet the criteria for any psychiatric 
disorder.  The examiner, however, failed to in any way 
address the evidence of record showing treatment and 
hospitalization for multiple psychiatric disorders, including 
depression.  This treatment occurred during the pendency of 
this appeal, a fact reemphasized by multiple recent medical 
statements received after the VA examination, and as such it 
is necessary to have a medical nexus opinion, even if the 
examiner is of the view that the disability had resolved.  
See McClain v. Nicholson, 21 Vet App 319 (2007) (the 
requirement that a current disability be present is satisfied 
when a claimant has a disability at the time a claim for VA 
disability compensation is filed or during the pendency of 
that claim, even though the disability resolves prior to the 
adjudication of the claim).

Second, in an authorization form dated in January 2010, the 
appellant reported continued treatment with James V. Miller, 
M.D., including for anxiety disorder, PTSD, and depression.  
The claims file contains several statements from Dr. Miller 
dated only through September 2009.  A request should 
therefore be made to obtain updated treatment records from 
Dr. Miller.  38 C.F.R. § 3.159(c)(1).

Finally, it is clear from the appellant's statements that he 
wants his claim for service connection for a psychiatric 
disorder to encompass PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1 (2009).  PTSD, however, is subject to different laws 
and regulations than other psychiatric disabilities for the 
purpose of service connection claims, and it does not appear 
that the appellant has been provided with a notice letter 
specifically addressing PTSD, although he has returned a 
stressor questionnaire.  Corrective action in this regard 
needs to be taken.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim for service connection for a 
psychiatric disorder, to include PTSD.  
This letter must inform the appellant 
about the information and evidence that 
is necessary to substantiate the claim 
and provide notification of both the type 
of evidence that VA will seek to obtain 
and the type of evidence that is expected 
to be furnished by him.  A PTSD 
questionnaire should be included, and the 
relevant provisions of 38 C.F.R. 
§ 3.304(f) should be referenced.

2.  The claims file should then be 
reviewed, and an assessment should be 
made as to whether additional stressor 
development through the United States 
Joint Services Records Research Center 
(JSRRC) (previously the U.S. Armed 
Services Center for Research of Unit 
Records) is necessary.  This assessment, 
as well as any subsequent development, 
should be documented in the claims file.

3.  After obtaining a signed release 
form, Dr. Miller should be contacted, and 
records of all treatment of the appellant 
should be requested.  All records 
obtained from Dr. Miller must be added to 
the claims file.  If the search for such 
records has negative results, 
documentation to that effect must be 
added to the claims file.


4.  Then, the appellant should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of the 
claimed psychiatric disorder.  The 
appellant's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction 
with the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed, and a multi-axial 
diagnosis should be rendered.  

If, and only if, the appellant has been 
found to have a corroborated in-service 
stressor, an opinion should be rendered 
as to whether PTSD (if diagnosed) is 
attributable to that stressor.  For every 
other current psychiatric diagnosis, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that such disorder is 
etiologically related to service.

A complete rationale should be given for 
all opinions and conclusions expressed in 
a typewritten report.

5.  After completion of the above 
development, the appellant's claim of 
entitlement to service connection for a 
psychiatric disorder, to include PTSD, 
should be readjudicated.  If the 
determination remains adverse to the 
appellant, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


